DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s filing on 03/04/2021.
Priority
3. 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
4. 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
5. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6. 	Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, Applicant claims, in line 2, “providing a voltage regulator according to any preceding claim” is indefinite. Applicant fails to point out if “a voltage regulator” is same as what Applicant claimed in independent claims ‘1, 12’, or is it a second voltage regulator, if so then there hasn’t been any mention of a second voltage regulator in specification and drawings. 
[NOTE. going forward claim 13’s limitation ‘a voltage regulator’ is interpreted as ‘the (in another word, same) voltage regulator’, as described in claims 1 and 12, and being rejected as can be seen in below.]
Claims 14-15 are depending from claim 13, and fails to cure deficiencies of claim 13. Thus, claims 14-15 are inheriting same 112 (b) deficiencies, as claim 13 and are rejected for same reason. 
Claim Rejections - 35 USC § 102
7. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8. 	Claims 1, 3, 12-13, 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wei (US Pat 11036247).
Regarding claims 1, 12-13, Wei teaches (Fig. 4; col. 6 L5-col. 7 L53) a voltage regulator (ldo 400) comprising: 
a first amplifier (Fig. 4; 410) having: 
a first input (412) couplable to a reference voltage (Vref); 
a second input (411) coupled to a feedback path (R1, R2); 
a current mirror (m5, m6) having an input and an output; 
a first branch (m5) coupled to the input of the current mirror; and 
a second branch (m6) coupled to the output of the current mirror (at node 414), wherein a node of the second branch (node 414 output of 410, coupling gate of 420’s m8) forms an output of the first amplifier (410’s output); 
a second amplifier (Fig. 4; 420) comprising a transistor (m8), wherein: 
a first current terminal (m8’s source is 1st input of 420) of the transistor forms a first input of the second amplifier (420) couplable to a supply voltage (Vdd); 
a gate (m8’s gate is 2nd input of 420 coupling with 410’s output, via node 414) of the transistor forms a second input of the second amplifier (420) coupled to the output of the first amplifier (410’s output at node 414); and 
a second current terminal (m8’s drain is output of 420, coupling Vout) of the transistor forms an output of the second amplifier (420’s output) coupled to an output of the voltage regulator (regulator 400’s output being Vout), 
wherein the transistor (m8) has a parasitic capacitance (C2 coupled between m8’s drain and gate) between the second current terminal and the gate, and 
wherein the feedback path (R1, R2) is also coupled to the output of the voltage regulator (Vout); and 
a compensation network (‘470 and Cpsr’, where capacitors Cc and Cpsr are passive components) comprising at least one passive component (such as Cc and Cpsr), wherein the compensation network (470, Cpsr)is coupled to the input of the current mirror (m5 being input of ‘m5,m6’ mirror, wherein Cpsr and Cc are both coupled to m5 and m6, via other elements or thru operation)to reduce variations in an output current produced by the output of the voltage regulator (400’s Vout)caused by the parasitic capacitance (C2) between the second current terminal (m8’s drain) and the gate of the transistor (m8’s gate) of the second amplifier (420_m8) and variations in the supply voltage (Vdd).
Regarding claim 3, Wei teaches the first amplifier (410) further comprises 
a transistor (m2) located in the first branch (‘m6, m2’ coupled to form a 1st branch, via bias switch m4) and 
a transistor (m1) located in the second branch (‘m5, m1’ coupled to form a 2nd branch, via bias switch m3), 
wherein the transistors (m1-2) are arranged as a differential pair, 
wherein a gate of the transistor (m2) in the first branch forms the first input (412) of the first amplifier (410) couplable to the reference voltage (Vref), 
wherein a gate of the transistor (m1) in the second branch forms the second input (411) of the first amplifier (410) coupled to the feedback path (R1, R2), and 
wherein the compensation network (470, Cpsr) is further operable to compensate for variations in the output current produced by the output of the voltage regulator (400’s Vout) caused by parasitic capacitance (C2) between a current terminal (m8’s drain) and the gate (m8’s gate) of the transistor (m8) in each branch and variations in the supply voltage (Vdd).
Regarding claim 15, Wei teaches the compensation network (470, Cpsr) comprises a first capacitor (Cpsr) coupled between the first branch of the first amplifier (Cpsr coupling with m2) and a reference voltage (Vref).
Claim Rejections - 35 USC § 103
9. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
10. 	Claims 2, 9-11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (US Pat 11036247), in view of Wang et al. (“Wang”, US Pub 2021/0373588).
Regarding claims 2, 14, Wei fails to teach the compensation network (470, Cpsr) is operable to mimic a component network coupled between the second current terminal and the gate of the transistor (m8’s drain-gate) of the second amplifier (420).
However, Wang teaches (Fig. 3; Para 44-101) the compensation network (Fig. 3; Wang teaches of two compensation networks ‘332 or 340’, wherein 340 is coupled to the reference Vbg branch of 1st amp 310, and 332 is coupled to feedback Vfb branch of 1st op-amp) is operable to mimic (using mirror configuration of 330; Para 67, 70-79, 95-97) a component network (340) coupled between the second current terminal and the gate of the transistor (m6’s drain-gate, where drain is providing Vout) of the second amplifier (320, including mirror configured power pass transistor m6-m7) [Para 67, 70-79, 95-97].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Wei’s regulator to include a stability compensation network operable to mimic a component network, using specific connection of the 2nd amplifier, as disclosed by Wang, as such circuit design choice would have provided further suppression ability of ripple signal at mid-to-high frequency bandwidth, sensed at or contributed by the output or feedback side, as taught by Wang (Para 107 and abstract).
Regarding claim 9, Wei teaches the compensation network (470, Cpsr) is operable to reduce variations in the output current produced by the output of the voltage regulator (400’s Vout) caused by the variations in the supply voltage Vdd. 
However, Wei fails to teach a stability compensation circuit coupled between the gate and the second current terminal of the transistor of the second amplifier, wherein the compensation network (30) is further operable to reduce variations in the output current produced by the output of the voltage regulator caused by	 the stability compensation circuit (and variations in the supply voltage).
However, Wang teaches (Fig. 3; Para 44-101) 
a stability compensation circuit (340; Para 67, 70-79, 95-97) coupled between the gate (such as gate of m6) and the second current terminal (such as drain of m6, where Vout it outputted from) of the transistor (m6) of the second amplifier (320, including mirror configured power pass transistor m6-m7), 
wherein the compensation network (332; Para 67, 70-79, 95-97) is further operable to reduce variations in the output current produced by the output of the voltage regulator (Vout) caused by the stability compensation circuit (340) and variations in the supply voltage (Vdd).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Wei’s regulator to include a stability compensation network operable to mimic a component network, using specific connection of the 2nd amplifier, as disclosed by Wang, as such circuit design choice would have provided further suppression ability of ripple signal at mid-to-high frequency bandwidth, sensed at or contributed by the output or feedback side, as taught by Wang (Para 107 and abstract).
Regarding claim 10, Wei fails to teach the stability compensation circuit comprises a capacitor coupled between the gate and the second current terminal of the transistor of the second amplifier.
However, Wang teaches (Fig. 3; Para 44-101) the stability compensation circuit (340; Para 67, 70-79, 95-97) comprises a capacitor (Cc) coupled between the gate and the second current terminal of the transistor (m6’s drain and gate, via Rc) of the second amplifier (320, including mirror configured power pass transistor m6-m7).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Wei’s regulator to include a stability compensation network operable to mimic a component network, using specific connection of the 2nd amplifier, as disclosed by Wang, as such circuit design choice would have provided further suppression ability of ripple signal at mid-to-high frequency bandwidth, sensed at or contributed by the output or feedback side, as taught by Wang (Para 107 and abstract).
Regarding claim 11, Wei fails to teach the stability compensation circuit further comprises a resistor, wherein the capacitor and the resistor of the stability compensation circuit are coupled in series between the gate and the second current terminal of the transistor of the second amplifier.
However, Wang teaches (Fig. 3; Para 440-101) the stability compensation circuit (340) further comprises a resistor (Rc), wherein the capacitor (Cc) and the resistor (Rc) of the stability compensation circuit (340) are coupled in series between the gate and the second current terminal of the transistor (m6’s drain-gate) of the second amplifier (320, including mirror configured power pass transistor m6-m7) [Para 67, 70-79, 95-97].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Wei’s regulator to include a stability compensation network operable to mimic a component network, using specific connection of the 2nd amplifier, as disclosed by Wang, as such circuit design choice would have provided further suppression ability of ripple signal at mid-to-high frequency bandwidth, sensed at or contributed by the output or feedback side, as taught by Wang (Para 107 and abstract).
Allowable Subject Matter
11. 	Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, Wei teaches the compensation network (470, Cpsr) comprises a first capacitor (Cpsr) coupled between the first branch of the first amplifier (Cpsr coupling with m2) and input voltage (Vdd).
However, Wei fails to teach the compensation network’s first capacitor being “coupled between the first branch of the first amplifier and a reference voltage”.
	Claim 5 is depending from claim 4. 
Regarding claim 6, a search of prior art(s) failed to teach the compensation network comprising “a first capacitor and a further current mirror, wherein: the first capacitor is coupled between the first branch of the first amplifier and an input of the current mirror; and an output of the further current mirror is coupled to the output of the voltage regulator”.
Claims 7-8 are depending from claim 6.
Conclusion
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-TH 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        
	/THIENVU V TRAN/                                                                       Supervisory Patent Examiner, Art Unit 2839